 

Exhibit 10.20

 

Director Compensation Arrangements

 

Each of Verity’s non-employee directors receives a quarterly retainer of $6,250
and a per meeting fee of $2,500 for in-person meetings and $1,250 for telephonic
meetings (up to a maximum of $5,000 per quarter). Committee members receive
$2,000 for each committee meeting attended (up to a maximum of $4,000 per
quarter). Chairpersons of the Audit Committee, the Compensation Committee and
the Nominating and Corporate Governance Committee receive $1,500 per quarter for
serving in such capacities. The members of the Board are also eligible for
reimbursement for their expenses incurred in attending Board meetings in
accordance with Verity’s policy.

 

Each of Verity’s non-employee directors also receives stock option grants. Under
current practice, each person who is first elected or appointed as a
non-employee director (excluding any person who is already a director at the
time of first becoming a non-employee director) is granted an option to purchase
40,000 shares of Verity’s common stock on the date of such election or
appointment. In addition, all directors who have served on the Board for more
than six months and are not members of management receive a stock option to
purchase 40,000 shares of Verity’s common stock on the date of each annual
stockholders meeting. The exercise price of each option is the fair market value
of Verity’s common stock on the day of grant (based on the closing sales price
reported on the Nasdaq National Market for the date of grant). Each such option
vests over four years and generally must be exercised within ten years. In the
event of a merger of Verity with or into another corporation or a consolidation,
acquisition of assets or other change-in-control transaction involving Verity,
the vesting of each option will accelerate and the option will terminate if not
exercised prior to the consummation of the transaction.